DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comments

The means recited in claims 35-59, are drawn to the structure of a digital signal processor implementing a well known filter architecture to implement the claimed functions via received audio signals.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims including claims 35,36,51,53, and their respective depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

claim 35,36,51,53 (and depending claims), It is not clear what applicant considers to be the metes and bounds of a filter versus the means for receiving a time varying number of input signals.  The claim recites a filter as part of a system, the filter is disclosed as fig. 1 and described in the description of drawings as a filter.  Claim 35 recites that the system comprises means for receiving a time varying number of input signals, however the time varying number of input signals appear to be received by the filter as shown in figures 1-3.
As per claim 51, it is not clear which means is being referred to in: “the means employed for translating”.

As per claims 45-47,48-50,57,59,58 it is not clear how the linear combinations of state variables/filter outputs can be performed as per parent claim 36/38/53/54 but instead performed on delayed versions as per claim 45/48/57/58.  The two embodiments do not appear to be compatible as a single claim.
Correction or clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following claims, including claims 35 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pederson (US 20120243715 A1).

Per claim 35, Pederson discloses A system for numerical simulation of sound reception employing at least one mutable state-space filter (fig. 2), characterized in that: 
said mutable state-space filter comprises an input matrix of time-varying size and time-varying coefficients (the time varying channels per para. 31: dynamic (e.g. automatic) adaptation of the number of processing channels, where the N.sub.P processing channels are each represented by a respective vector of time varying coefficients, obtained vector c as per para. 116, where the combination of vectors comprises the input matrix, and the number of processing channels at a given time is the time varying size) ; 
the system comprises means for receiving a time-varying number of input sound signals (the system adapts to received time-varying number of input sound signals via the input bandwidth cited in para. 31, where the bandwidth varies over time and comprises different bandwidths/numbers of frequencies, where each frequency is an input sound signal); 

the system comprises means for receiving a time-varying number of input coordinate signals (para. 108, the respective directional information for the respective channels are time varying input coordinate signals) associated to at least one of said input sound signals; 
the time-varying size of said input matrix is characterized in that the number of projection vectors (the N.sub.P vectors cited above from para. 116, where each vector is for a respective processing channel of the number of processing channels of fig. 7a, para. 116) comprised in said input matrix is time-varying (as recited above) and is determined based at 
wherein at least one of said projection vectors is associated to one of said input sound signals (the vectors are derived from the input sound signals as described above via the obtained vectors); 

where the system comprises 
means for translating at least one of said input coordinate signals into at least one of the coefficients comprised in at least one of said projection vectors (applying directional 
information to the input signal in each channel , per para. 108 via the processing unit) , 
wherein said means comprise evaluating a parametric model (73) or performing a table lookup (a table can be used to store constants for the adaptation process as per para. 123 which requires a table lookup to access); 
the size of the input vector used to drive said mutable state-space filter is time- varying (the vector size changes from a positive value to a 0 size when it has been muted, or removed from the current channel configuration for a particular processing band or channel), 
wherein at least one of said input sound signals is fed into one component of said input vector (the input vectors are fed into a respective input to the processing stage as one component that is combined with the directional information as cited above).

Per claim 36, Pederson discloses A system for numerical simulation of sound reception employing at least one mutable state-space filter (fig. 2), characterized in that: 
said mutable state-space filter comprises an output matrix of time-varying size and time-varying coefficients (the time varying channels per para. 31: dynamic (e.g. automatic) 
the system comprises means for providing a time-varying number of output sound signals (the system adapts to received time-varying number of input sound signals via the input bandwidth cited in para. 31, where the bandwidth varies over time and comprises different bandwidths/numbers of frequencies, where each separate frequency/band is an output sound signal); 

the system comprises means for receiving a time-varying number of output coordinate signals (para. 108, the respective directional information for the respective channels are time varying output coordinate signals) associated to at least one of said output sound signals; 
the time-varying size of said output matrix is characterized in that the number of projection vectors (the N.sub.P vectors cited above from para. 116, where each vector is for a respective processing channel of the number of processing channels of fig. 7a, para. 116) comprised in said input matrix is time-varying (as recited above) and is determined based at least in part on the number of said output sound signals (the bandwidth of the input audio signal as cited above), 
wherein at least one of said projection vectors is associated to one of said input sound signals (the vectors are derived from the input sound signals as described above via the obtained vectors); 

where the system comprises 

information to the input signal in each channel , per para. 108 via the processing unit) , 
wherein said means comprise evaluating a parametric model (73) or performing a table lookup (a table can be used to store constants for the adaptation process as per para. 123 which requires a table lookup to access); 
the size of the output vector used to drive said mutable state-space filter is time- varying (the vector size changes from a positive value to a 0 size when it has been muted, or removed from the current channel configuration for a particular processing band or channel), 
wherein at least one of said output sound signals is fed from one component of said output vector (the input vectors are fed into a respective input to the processing stage as one component that is combined with the directional information as cited above to produce the output vectors).

As per claim 51, the system of the claim 35,36 rejections performs the following method: 

A method for numerical simulation of sound reception employing a mutable state-space filter presenting an input matrix of time-varying size and time-varying coefficients, comprising the steps of: 
receiving (via the means for receiving) one or more input sound signals; 
receiving (via the means for receiving) one or more input coordinate signals associated to at least one of said input sound signals; 
at least in part by the number of said input sound signals;
 translating (means for translating) at least one of said input coordinate signals into at least one of the coefficients comprised in at least one of the projection vectors comprised in said input matrix, 
wherein the means employed for translating (means for translating) said input coordinate signals 
feeding said input sound signals to the input of said mutable state-space filter and collect its output to provide at least one output sound signal (per the claim 35 rejection).

As per claim 53, the system of the claim 35,36 rejections perform the following method: 

A method for numerical simulation of sound emission employing a mutable state-space filter presenting an output matrix of time-varying size and time-varying coefficients, comprising the steps of: 
receiving (via the means for receiving) one or more input sound signals; 
receiving (via the means for receiving) one or more output coordinate signals associated to at least one of said output sound signals by collecting outputs of the mutable state filter (the collected outputs from the processing stage); 
adapting the size (the time varying size) of said output matrix so that it comprises one or more projection vectors, wherein the number of said projection vectors is at least in part by the number of said output sound signals;

wherein the means employed for translating (means for translating) said output coordinate signals 
feeding said input sound signals to the input of said mutable state-space filter and collect its output to provide at least one output sound signal (the fed input sound signals per the claim 35 rejection, with the collected outputs from the processing stage).
Per claim 39, a system according to claim 35, characterized in that the effect of frequency-dependent attenuation suffered by a received input sound signal as a result of propagation is attained by scaling at least one of the coefficients comprised in a projection vector respectively associated to said input sound signal (the frequencies/bands can be processed to include noise reduction as per para. 64 of Pederson, where noise reduction applies frequency dependent attenuation based on noise suffered by an input sound signal due to propagation).
Per claim 40, a system according to claim 36, characterized in that the effect of frequency-dependent attenuation suffered by an emitted output sound signal as a result of propagation is attained by scaling at least one of the coefficients comprised in a projection vector respectively associated to said output sound signal (the noise attenuation as per the claim 39 rejection, is applied to the projection vector associated with the output sound signal).

As per claim 43, a system according to claim 35 or 37, characterized in that the effect of frequency-dependent attenuation suffered by a received input sound signal as a result of 

As per claim 44, A system according to claim 36 or 38, characterized in that the effect of frequency-dependent attenuation suffered by an emitted output sound signal as a result of propagation is included in the simulation of sound emission (the processing includes noise attenuation as per the claim 39 40 rejections), wherein at least 17189158.1106817/3Page 5 of 10 one of said output coordinates convey information about at least one attribute of position, orientation, propagation distance, propagation-induced attenuation, or obstacle-induced attenuation (the direction information of the claim 35,36 rejections for the respective channels will indicate position and orientation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 37,38,41,42,52,54,55,56, is/are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (US 20120243715 A1) as applied to claims 35,36,51,53, and further in view of Rosenkranz et (US 20190394579 A1).


As per claim 37, the system of claim 35, configured to equivalently operate as a parallel filter array and/or unit-delayed copies of said input sound signals (analysis filterbank, channel allocation in fig. 2 ), 
fed with linear combinations (fed to the processing stage of fig. 2) of said input sound signals wherein said linear combinations use time-varying coefficients (the changing coefficients making up the vectors cited in the claim 35 rejection ) translated (processed by the processing stage) from said input coordinate signals as per the claim 35 rejection.  However Pederson does not specify that the parallel filter array is implemented with first or second order recursive filters
Rosenkranz teaches an adaptive audio processing device can be implemented with adaptive filter architectures including recursive LMS filters (first-order recursive low-pass filter, para. 29) and teaches they have desired exponential decay behavior (para. 29).  It would have been obvious to implement a first order recursive filter for the purpose of performing the filterbank based functions of Pederson with improved exponential decay behavior.

Per claim 38, the system of claim 36, configured to equivalently operate as a parallel array of first- and/or second-order recursive filters (first order recursive filters as per the claim 37 rejection) wherein said output sound signals are obtained by linear combinations (linear combination performed in the channel allocation stage in fig. 2 of Pederson) of the outputs of said recursive filters and/or unit-delayed versions of the outputs of said recursive filters, wherein said linear combinations use time-varying coefficients (the coefficient forming the vectors of the claim 35 rejection) translated from said output coordinate signals (as per the claim 35 and 36 rejections).

As per claim 41, A system according to claim 37, characterized in that the effect of frequency-dependent attenuation suffered by a received input sound signal as a result of propagation is attained by scaling at least one of the coefficients employed for linearly combining said input sound signal (as per the noise attenuation of the claim 39 and 40 rejections)

As per claim 42, A system according to claim 38, characterized in that the effect of frequency-dependent attenuation suffered by an emitted output sound signal as a result of propagation is attained by scaling at least one of the coefficients employed in a linear combination used to obtain said output sound signal (as per the noise attenuation per the claim 39 and 40 rejections).

As per claim 52, a method according to claim 51, characterized in that said mutable state-space filter is configured to equivalently operate as an array of first- and/or second-order recursive filters as per the claim 37 rejection), comprising the steps of
 receiving one or more input sound signals (as per the claim 51 rejection); 
receiving one or more input coordinate signals associated to at least one of said input sound signals (per the claim 51 rejection);
 feeding said recursive filters with linear combinations said input sound signals (via the channel allocation stage in fig. 2 of Pederson), wherein said linear combinations employ coefficients translated from said input coordinate signals (per the claim 35 rejection), wherein the means employed for translating said input coordinate signals 

As per claim 54, a method according to claim 53, characterized in that said mutable state-space filter is configured to equivalently operate as an array of first- and/or second-order recursive filters (as per the claim 37 rejection),, comprising the steps of. receiving one or more input sound signals(as per the claim 53 rejection); receiving one or more output coordinate signals associated to at least one or more output sound signals to be obtained by linear combinations of the outputs of said recursive filters and/or unit-delayed versions of the outputs of said recursive filters(as per the claim 53 rejection); feeding said recursive filters with linear combinations said input sound signals(via the channel allocation stage in fig. 2 of Pederson); providing said output sound signals by linearly combining the outputs of said recursive filters and/or unit-delayed versions of the outputs of said recursive filters, wherein said linear combinations employ time-varying coefficients translated from said output coordinate signals as performed by the channel allocation stage).
As per claim 55, A method according to claims 51 or 52, characterized in that the effect of frequency-dependent attenuation suffered by a received input sound signal as a result of propagation is included in the simulation of sound reception (the noise attenuation as per the claim 39 and 40 rejections) , wherein at least one of said input coordinates convey information about at least one attribute of position, orientation, propagation distance, propagation-induced attenuation, or obstacle- induced attenuation (the direction information of the claim 35,36 rejections for the respective channels will indicate position and orientation).

claim 56, a method according to claims 53 or 54, characterized in that the effect of frequency-dependent attenuation suffered by an emitted output sound signal as a result of propagation is included in the simulation of sound emission (the noise attenuation as per the claim 55 rejection), wherein at least one of said output coordinates convey information about at least one attribute of position, orientation, propagation distance, propagation-induced attenuation, or obstacle- induced attenuation (the direction information of the claim 35,36 rejections for the respective channels will indicate position and orientation).


Allowable Subject Matter

Claims  45-47,48-50,57-59 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims assuming the 112 rejections to the claims are overcome without significantly changing the scope of the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
February 24, 2022